Order entered October 26, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-01143-CV

                        IN RE JADA WATSON, Relator

          Original Proceeding from the 162nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-07717

                                    ORDER
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith

      Before the Court is relator’s October 21, 2022 petition for writ of

mandamus. We request that real party in interest and respondent file a response, if

any, to the petition for writ of mandamus by November 15, 2022.


                                            /s/    ROBBIE PARTIDA-KIPNESS
                                                   JUSTICE